Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 1 of 9


                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, ) CRIMINAL NO. 1:19-mj-04532-DHH-1
     Plaintiff,           )
                          ) BOSTON, MASSACHUSETTS
          v.              ) DECEMBER 11, 2019
                          )
ZAOSONG ZHENG,            )
     Defendant.           )
                          )

                TRANSCRIPT OF INITIAL APPEARANCE
             BEFORE THE HONORABLE DAVID H. HENNESSY
                 UNITED STATES MAGISTRATE JUDGE

     APPEARANCES:

     For the Government:      UNITED STATES ATTORNEY’S OFFICE
                              BY: Benjamin Tolkoff, AUSA
                              One Courthouse Way, Suite 9200
                              Boston, MA 02210
                              617-748-3183
                              benjamin.tolkoff@usdoj.gov

     For the Defendant:       Brendan O. Kelley, Esq.
                              Federal Defenders Office
                              51 Sleeper Street, 5th Flr.
                              Boston, MA 02210
                              617-223-8061
                              brendan_kelley@fd.org




          Court Reporter:

          Proceedings recorded by electronic sound recording,
          transcript produced by transcription service.
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 2 of 9

                                                                            2
 1 COURT CALLED INTO SESSION

 2 (2:48:05 P.M.)

 3               THE CLERK:     The U.S. District Court for the

 4 District of Massachusetts is in session, the Honorable David

 5 Hennessy presiding.         You may be seated.

 6               Today is December 11, 2019.        We are on the record

 7 in the matter of the United States vs. Zaosong Zheng, Docket

 8 19-mj-04532.

 9               And I'll swear in the interpreter, please.

10         GOVERNMENT INTERPRETER SWORN

11               THE CLERK:     And can you please state and spell

12 your name for the record?

13               THE INTERPRETER:      Good afternoon, Your Honor.         For

14 the record, my name is Melissa Lo, last name L-O, and I will

15 interpreting in Chinese Mandarin.

16               THE COURT:     Good afternoon.

17               Want to note your appearance?

18               MR. TOLKOFF:     Your Honor, good afternoon.        Ben

19 Tolkoff for the United States.

20               THE COURT:     Good afternoon.

21               MR. KELLEY:     Good afternoon, Your Honor.         Brendan

22 Kelley with the Federal Defender's Office for Mr. Zheng.

23               THE COURT:     Good afternoon.

24               Mr. Zheng, I'm Magistrate Judge Hennessy.           You're

25 here because a criminal complaint has been filed charging

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 3 of 9

                                                                      3
 1 you with a crime in violation of federal law.

 2               This hearing is known as an initial appearance.          I

 3 will advise you of your constitutional and legal rights.           I

 4 will tell you about the charge against you and the penalties

 5 that can be imposed if you're found guilty of that charge.

 6 I'll consider whether you need us to appoint counsel for

 7 you, whether you're going to be released or detained, and if

 8 necessary, I'll set a date for your next court appearance.

 9               This is not a trial, and you will not be asked to

10 comment on the charge.

11               You are charged in the criminal complaint with

12 making false, fictitious or fraudulent statements, and as I

13 indicated, that's in violation of federal law.

14               Mr. Tolkoff, what are you the penalties that Mr.

15 Zheng faces if he's found guilty?

16               MR. TOLKOFF:     Your Honor, the maximum penalty for

17 a violation of Title 18, United States Code Section 1001, is

18 5 years in prison, a $250,000 fine, 3 years of supervised

19 release and a $100 special assessment.

20               THE COURT:     Okay.   Mr. Zheng, you have a right

21 under the Constitution of the United States to remain

22 silent.      Any statement made by you can be used against you

23 in Court, and you have the right not to have your own words

24 used against you.

25               You may consult with an attorney prior to

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 4 of 9

                                                                     4
 1 questioning, and you may have an attorney present for

 2 questioning.       An attorney will be appointed without charge

 3 if you cannot afford one.          If you choose to make a statement

 4 or answer questions without the assistance of an attorney,

 5 you can stop making statements, you can stop answering

 6 questions.       I want to make it clear you're not prohibited

 7 from making statements, but you need to remember that if you

 8 do, your own words can be used against you.

 9               Finally, if I should ask you questions today or at

10 a future hearing or if another judge should ask you

11 questions at a future hearing and you think the answer to

12 the question may incriminate you, you would have the right

13 not to answer that question.

14               Do you understand everything I've said about your

15 right to remain silent?

16               THE DEFENDANT:     Yes.

17               THE COURT:     You have the right to retain counsel,

18 to be represented by counsel and to have the assistance of

19 counsel at every critical stage of the proceedings against

20 you.     That includes all the appearances in court, and that's

21 why Mr. Kelley is standing next to you this afternoon.

22         (The judge and the clerk confer.)

23               THE COURT:     Mr. Zheng, I have a financial

24 affidavit that is signed.

25               Did you complete and sign this financial

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 5 of 9

                                                                            5
 1 affidavit?

 2               THE DEFENDANT:     Yes.

 3               THE COURT:     Based on the information that's here,

 4 I'm going to provisionally appoint a federal public defender

 5 to represent you.

 6               We're going to prepare for you for submission to

 7 the Court in one week a supplemental financial filing so the

 8 Court can make a more complete determination about whether

 9 or not you qualify for appointment of counsel.              Mr. Kelley

10 is going to represent you, provisionally, until a further

11 determination is made.

12               You have a right to a hearing to determine whether

13 you're going to be released on conditions of bail pending

14 trial or whether you're going to be detained.              I'll take

15 that matter up in a moment.

16               And finally, you have a right to a preliminary

17 hearing at which the Government would have to present

18 evidence to establish that there's probable cause to believe

19 that the crime charged in the complaint was committed and

20 that you participated in committing it.

21               Mr. Tolkoff, what is the Government's position on

22 release or detention?

23               MR. TOLKOFF:     Your Honor, the Government is moving

24 for detention on the basis of flight.            Under Title 18 United

25 States Code Section 3142(f)(2)(A), Mr. Zheng was literally

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 6 of 9

                                                                            6
 1 on his way out of the country at the time he was caught.                 He

 2 is a Chinese national who is in the United States on a J-1

 3 Visa as a researcher for Beth Israel Hospital.

 4               As the Court knows from having reviewed the

 5 complaint affidavit in this matter, Beth Israel Hospital is

 6 the victim in this case.

 7               There is a high likelihood that Mr. Zheng's

 8 sponsor for that visa will be rescinding its sponsorship, at

 9 which point he will likely lose his visa and will certainly

10 become a person in this country without status.              He will

11 also lose his job and have no means of income.              So at that

12 point, Your Honor, he will, I believe, almost certainly be

13 deported and removed from the United States.

14               We are, of course, only four hours from the

15 nearest consulate in New York, and so although Mr. Zheng's

16 passport has been surrendered, I don't believe there's

17 anything that would prevent China from re-issuing a new one,

18 and Mr. Zheng could quite easily make a border crossing with

19 --

20               THE COURT:     All right.

21               MR. TOLKOFF:     -- that new document.

22               On that basis, we would ask for a hearing.          I've

23 spoken with Mr. Kelley, and if the Court is available on

24 Monday, at the Court's availability either in the morning or

25 the afternoon, we would very much like to be heard.

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 7 of 9

                                                                         7
 1               THE COURT:     What does Monday look like?

 2               Mr. Kelley, has the defendant been interviewed by

 3 Pretrial Services?

 4               MR. KELLEY:     He has not, Judge.      We had

 5 anticipated doing that after this hearing.

 6               THE COURT:     Okay.   Okay.   Terrific.

 7               What I'll do is I'll set it for Monday morning

 8 then at 10:30 for detention hearing.

 9               And Mr. Kelley, also for a preliminary hearing?

10               MR. KELLEY:     At this time, yes, Judge.

11               THE COURT:     Okay.   So Monday, December 16, for a

12 detention hearing and a preliminary hearing.

13               Mr. Zheng, when we finish today, you are going to

14 be interviewed by Pretrial Services.            They will prepare a

15 report.      A copy of it goes to your lawyer, to the Government

16 and to the Court, and it helps the Court determine questions

17 on release and detention.

18               You will be held in the meantime and brought back

19 to court.      After today you'll be brought back on Monday,

20 December 16, for a detention hearing and a preliminary

21 hearing.

22               Mr. Kelley, what I'd like to do is when we finish,

23 we'll print a copy of a supplemental financial affidavit for

24 you to be completed by the defendant.            I'd like to get a

25 little bit more information just to make a final

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 8 of 9

                                                                           8
 1 determination on appointment.          But you're representing Mr.

 2 Zheng going forward until I make a determination otherwise.

 3               MR. KELLEY:     Yes.   Understood, Judge.

 4               THE COURT:     All right.    Thank you.

 5               Okay.    I think that's all I have.

 6               Mr. Tolkoff, anything else?

 7               MR. TOLKOFF:     Not from the Government.       Thank you,

 8 Your Honor.

 9               THE COURT:     Mr. Kelley, anything else?

10               MR. KELLEY:     No, Your Honor, not at this time.

11               THE COURT:     Okay.   We're in recess.      Thank you.

12               THE CLERK:     Court stands in recess.

13         (Court adjourned at 3:00:12 p.m.)

14

15

16

17

18

19

20

21

22

23

24

25

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
     Case 1:20-cr-10015-DJC Document 47 Filed 01/27/20 Page 9 of 9

                                                                     9
 1                                CERTIFICATION

 2         I, Judy Bond, a court approved transcriber, certify

 3 that the foregoing is a correct transcript from the official

 4 electronic sound recording of the proceedings in the

 5 above-entitled matter.

 6

 7

 8                                            January 26, 2020
        Judy Bond
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                               Judy Bond, CERT
                     Certified Federal Court Transcriber
                         judy@bondcourtreporting.com
